Exhibit 10.3

 

FIFTH AMENDMENT TO THE

TWO RIVER COMMUNITY BANK

SUPPLEMENTAL EXECUTIVE RETIEMENT AGREEMENT

 

THIS FIFTH AMENDMENT is adopted this 30th day of September 2016, by and between
Two River Community Bank (the “Bank”), and Alan B. Turner (the “Executive”).

 

The Bank and the Executive executed a Supplemental Executive Retirement
Agreement January 1, 2005 and four subsequent amendments thereto (collectively,
the “Agreement”). The Bank and the Executive now wish to amend the Agreement to
clarify the amount of benefits to be paid to the Executive.

 

Now, therefore, the Bank and Executive agree as follows.

 

Section 2.2.1 of the Agreement shall be deleted and replaced by the following:

 

2.2.1     “Amount of Benefit” The benefit under this Section 2.2 is the Early
Termination benefit set forth on Schedule A for the Plan Year that ended
immediately prior to Separation from Service. Additionally, this benefit amount
shall be increased by a pro-rated amount relative to the Executive’s service
during the partial Plan Year in which Separation from Service takes place.

 

Section 2.3.1 of the Agreement shall be deleted and replaced by the following:

 

2.3.1       Amount of Benefit. The benefit under this Section 2.3 is the
Disability benefit set forth on Schedule A for the Plan Year that ended
immediately prior to Disability. Additionally, this benefit amount shall be
increased by a pro-rated amount relative to the Executive’s service during the
partial Plan Year in which Disability takes place.

 

Section 2.4.1 of the Agreement shall be deleted and replaced by the following:

 

2.4.1     Amount of Benefit. The benefit under this Section 2.4 is the Change in
Control benefit set forth on Schedule A for the Plan Year that ended immediately
prior to Separation from Service. Additionally, this benefit amount shall be
increased by a pro-rated amount relative to the Executive’s service during the
partial Plan Year in which Separation from Service takes place.

 

 Section 3.1.1 of the Agreement shall be deleted and replaced by the following:

 

3.1.1       Amount of Benefit. The benefit under this Section 3.1 is the death
benefit set forth on Schedule A for the Plan Year that ended immediately prior
to the Executive’s death. Additionally, this benefit amount shall be increased
by a pro-rated amount relative to the Executive’s service during the partial
Plan Year in which the Executive’s death occurs.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Fifth Amendment.

 

Executive

 

Bank

 

                   

/s/ ALAN B. TURNER 

 

By:

/s/ WILLIAM D. MOSS

 

Alan B. Turner   

 

Title:

President and Chief Executive Officer

 

 